Order entered August 8, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00697-CV

                               ROCKY V. EMERY, Appellant

                                               V.

                          HILLTOP SECURITIES, INC., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-03103

                                            ORDER
                Before Chief Justice Wright, Justice Evans, and Justice Stoddart

       This is an accelerated appeal from the trial court’s May 21, 2018 order denying

appellant’s motion to compel arbitration.     Appellant asserted in his motion to compel that

arbitration is required by the rules of the Financial Industry Regulatory Authority (FINRA).

       By motion filed August 1, 2018, appellant seeks an immediate stay of the trial court

proceedings. He also seeks to supplement the appellate record and extend the deadline for filing

his brief.   Appellant explains the trial court held a hearing July 30, 2018 on appellee’s

application for temporary injunction. At that hearing, appellant tendered a document “that

contains the mandatory arbitration provision that, along with FINRA Rule 13200, requires

[a]ppellant’s dispute with [a]ppellee to be resolved through binding FINRA arbitration.”
Appellant seeks to supplement the record with that document as well as with the reporter’s

record of the hearing. He seeks the extension to allow an opportunity for the record to be

supplemented and the record incorporated into the brief. Appellee opposes the request for

supplementation, noting the document was not offered at the hearing on the motion to compel

arbitration and arguing it cannot properly be considered in the appeal. Appellee also opposes the

request for stay. Since the filing of the motion and response, a supplemental reporter’s record

containing the document has been filed. We ORDER as follows.

       We GRANT the request for stay and STAY all further proceedings in the trial court,

including discovery, pending resolution of the appeal or further order of this Court.

       We DENY the request to supplement the record and STRIKE the supplemental

reporter’s record filed August 3, 2018.      As appellee notes, the document appellant seeks to

include in the supplemental record was not before the trial court when it considered the motion to

compel.

       We GRANT the extension request to the extent we ORDER the brief be filed no later

than August 16, 2018.




                                                     /s/     DAVID EVANS
                                                             JUSTICE